
	
		II
		110th CONGRESS
		2d Session
		S. 3497
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2008
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food and Nutrition Act of 2008 to decrease
		  the period of benefit ineligibility of certain adults due to
		  unemployment.
	
	
		1.Short titleThis Act may be cited as the
			 Food Insecurity Reduction Act of
			 2008.
		2.Period of
			 ineligibility for supplemental nutrition assistance due to
			 unemployment
			(a)In
			 generalSection 6(o) of the
			 Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) is amended—
				(1)in paragraph (2),
			 by striking 3 months and inserting 12
			 months,
				(2)in
			 paragraph (5)(C), by striking 3-month each place it appears and
			 inserting 12-month, and
				(3)in paragraph (6)(A)(ii)(IV), by striking
			 3 months and inserting 12 months.
				(b)Conforming
			 amendmentSection
			 16(h)(1)(E)(ii)(I) of the Food and Nutrition Act of 2008 (7 U.S.C.
			 2025(h)(1)(E)(ii)(I)) is amended by striking 3-month and
			 inserting 12-month.
			
